Citation Nr: 0635998	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-41 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder or 
rash claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for a bilateral eye 
disorder to include as secondary to service-connected head 
injury and headaches.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.








INTRODUCTION

The veteran had active duty from January 1970 to September 
1971.  He served in Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  In 
April 2004 the RO denied service connection for the veteran's 
skin disorder or rash and in March 2005 it denied service 
connection for the veteran's claimed bilateral eye disorder.  
In a January 2006 decision the RO granted an increased rating 
for the residuals of the veteran's head injury and continued 
the evaluation for his PTSD.  There is no indication in the 
record before the Board that the veteran appealed that 
decision.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  The veteran's current skin disorders were not shown in 
service or for many years following the veteran's separation 
from service, and are not shown to be related to service or 
to any herbicide exposure therein.

3.  Symptoms of photophobia have been associated with the 
veteran's service connected headaches, residuals of head 
injury and included in the rating of that disability. 




4.  The veteran has not been shown to have a chronic 
bilateral eye disability that has been related to service or 
any event of service origin. 


CONCLUSIONS OF LAW

1.  A skin disorder to include a rash was not incurred in or 
aggravated by active service nor may it be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1101, 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 3.309 (2006)

2.  The veteran does not have a chronic bilateral eye 
disability which was incurred in or aggravated by service, 
nor is such a disorder proximately due to service-connected 
head injury.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  



The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
furnished VCAA notice prior to the adjudication of both 
claims.  Notice regarding service connection due to exposure 
to Agent Orange for his skin claim was provided in letters 
dated in September 2003 and December 2003.  His eye claim was 
covered in an RO letter dated in December 2004.  As these 
letters were prior to the rating decisions on appeal, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.  

With respect to the issue of entitlement to service 
connection for a skin disability, VA has fulfilled its duty 
to notify the appellant in this case.  In the September 2003 
and December 2003 letters, the RO informed the appellant of 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  With 
respect to the issue of entitlement to service connection for 
a bilateral eye disability the RO fulfilled its duty to 
notify in its December 2004 letter.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board also notes 
that these letters implicitly notified the claimant of the 
need to submit any pertinent evidence in his possession.  In 
this regard, the claimant was repeatedly advised to identify 
any source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the claimant must 
also furnish any pertinent evidence that he may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 



connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Appropriate notice for the first three elements was provided.  
Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
Dingess/Hartman, supra.  In this case, the RO provided late 
notice to the veteran concerning the disability rating and 
effective date in a March 2006 letter.  While this notice did 
not precede and adjudication of the claims, the Board finds 
that the veteran is not prejudiced by the timing of the 
notice and entering a decision at this time since both claims 
are being denied.  Therefore, any notice defect, to include 
the degree of disability or an effective date, is harmless 
error since no rating or effective date will be assigned.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to the claims.  The RO 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
this claim, including requesting information from the 
appellant regarding pertinent medical treatment he may have 
received.  His service medical records and VA medical records 
have also been obtained.  There is no indication in the 
record that any additional evidence, relevant to the issues 
under consideration, is available and not part of the claims 
file.           

In addition, pursuant to VA's duty to assist, VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
A 



medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 2006).  

The Board finds the medical evidence of record to be 
sufficient to decide the claims without scheduling a current 
VA examination.  As discussed in greater detail below, except 
for the symptoms of photophobia, which is rated as part of 
his headaches, the medical evidence of record does not show 
that the veteran has a chronic bilateral eye disability as a 
result of his head injury or any other event of service 
origin.  In regard to his claim for service connection for a 
skin disorder or rash and his request for a VA examination, 
the Board finds that the current evidence of record to be 
sufficient and that an examination is not necessary to decide 
the claim.  While the veteran claims he had a chronic rash 
since service, as explained in greater detail below, his 
assertions of having a chronic rash are not credible in view 
of the evidence of record.  On the separation examination 
from service in August 1971 and the VA examination in 1972 he 
reported no complaints referable to the skin and his skin was 
normal on clinical evaluation.  The first evidence of a rash 
was in 1989 on an Agent Orange examination where there was no 
indication that it was related to service or agent orange 
exposure eighteen years earlier.  In addition, the veteran 
has not been shown to have a skin disorder for which service 
connection is presumptively granted.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in his 
claims for service connection and that adjudication at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

Law, Evidence and Analysis 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Skin Disorder to include as due to Agent Orange

The veteran contends that he has had a recurrent skin rash 
since service which is related to service and/or exposure to 
Agent Orange during service.  The veteran served in Vietnam.  
Thus, exposure to Agent Orange is presumed.  See 38 C.F.R. § 
3.307(a)(6)(iii).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service. No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The service medical records reflect no complaints or findings 
referable to any skin disorder.  On the physical examination 
for separation from service in August 1971 the veteran 
reported "no" to whether he had any skin diseases and his 
skin was normal on clinical evaluation.  A month later, just 
prior to his separation he reported there had been no change 
in his medical condition.  He then filed a claim for a 
disorder not pertinent to this claim and a general VA 
examination was conducted on January 1972.  The veteran did 
not describe any skin problems and on examination of his skin 
it was reported that no lesions were noted.  The examination 
was silent for any skin problems including the presence of a 
rash.  This evidence weighs heavily against the veteran's 
claim that he had chronic skin problems as he had the 
opportunity to report an active skin disorder if one was 
present. 

There is no showing that the veteran had chloracne or other 
acneform disease consistent with chloracne in service or 
thereafter and it has not been contended otherwise.  The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-49 (1996).  

In the instant case, based on the veteran's service in the 
Republic of Vietnam during the Vietnam era, he is presumed to 
have been exposed to Agent Orange.  However, the veteran's 
variously reported skin rashes are not on the list of 
presumptive disabilities due to exposure to Agent Orange.  
Therefore, the presumptive regulations for service connection 
due to Agent Orange exposure are inapplicable.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, 3.313.

Service connection may also be established on a direct basis.  
The veteran contends that he has had problems with a rash 
since Vietnam and he claims it is due to Agent Orange 
exposure.  Notwithstanding this contention, the record 
conspicuously lacks notations of skin complaints or medical 
findings regarding the skin for many years after service.  As 
discussed above, the service medical records are negative for 
any complaints, findings, treatment, or diagnosis of any skin 
disorder.  Rather, the examination at separation and the VA 
examination shortly thereafter specifically indicated that 
the veteran's skin was normal.  

Specifically, the record is devoid of any objective finding 
of skin complaints until the July 1989 Agent Orange 
examination, approximately 18 years after service, at which 
time a rash the veteran's buttocks and fine papules on his 
fingers were noted.  On the form completed by the 
Environmental Physician the veteran's complaint of having a 
rash was noted with no comment as to time of onset and it was 
noted that no disease was found and that that no VA 
outpatient care was recommended.  This medical evidence 
weighs against a finding that the veteran has a skin disorder 
as the result of exposure to Agent Orange as this was the 
purpose of the examination.  

The next medical evidence referring to any skin complaints is 
dated in 2004, approximately 15 years after the 1989 
examination and following the veteran's filing of his claim 
for service connection in July 2003.  In a March 2004 
treatment note the veteran complained of having a rash in his 
groin and that the itching was relieved by ointment. There 
was no reference to onset or the veteran's service.  On an 
October 2004 VA record it is noted he was provided ointment.  
On an October 2005 VA treatment record he described being 
concerned with a rash for 30 years.  There was no reference 
to service.  This evidence confirms that he is currently 
being treated for a rash, but other than his statement of 
having it for 30 years there is no reference to his rash 
being related to service or an event of service origin.  

While the veteran has claimed having a rash for 30 years the 
objective medical evidence of record reflects a different 
picture.  He had no complaints and his skin was normal at the 
time of his separation from service and again on a VA 
examination  conducted shortly thereafter.  He is first shown 
to have a rash on his buttocks and papules on his fingers in 
1989, 18 years after service during an Agent Orange 
examination and while the rash is noted no skin disorder is 
diagnosed to be present and no condition related to Agent 
Orange exposure is reported.  This evidence weighs heavily 
against the veteran's claim for service connection.  The next 
time a rash is demonstrated is on treatment records dated in 
2004, after he filed his claim for service connection. While 
he reported a 30 year history, and having a rash in his groin 
area, no medical opinion relating his complaints to service 
was reported.  We find the veteran's assertions to be 
unpersuasive when weighed against the competent medical 
evidence of record. 

The Board does not doubt the veteran's sincere belief that he 
has a skin disability related to service.  However, as a 
layman without medical training or expertise, he is not 
competent to render an opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board also emphasizes that a claim 
must be supported by evidence and sound medical principles, 
not just assertions.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

There is no competent medical evidence of any link between 
his current skin complaints and service.  In conclusion, the 
Board finds that the veteran's presently noted skin rash was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a skin disability must be denied.  
38 U.S.C.A. § 5107(b).

Service connection for a bilateral eye disorder

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of eye disease or injury.  
The veteran's separation examination was negative for an eye 
abnormality.  Thus, there is no inservice documentation of 
any eye injury or of any diagnosed eye disease.  The service 
medical records are devoid of any eye injury or disease and 
the veteran has not contended otherwise.  The veteran 
maintains that he has an eye disability as secondary to 
service-connected head injury. 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The VA examination conducted in January 1972 and the Agent 
Orange Examination in 1989 are also negative for any 
complaints or findings of eye problems.  

The earliest evidence of any findings referable to the eyes 
is a report received from the Camp Eye Clinic in December 
2004 noting that the veteran's vision was stable with a 
diagnosis of hyperopic astigmatism and presbyopia.  Internal 
and external health were reported to be normal.  Glasses were 
prescribed.  There was no reference to any eye problems as 
the result of a head injury.  The veteran also submitted 
statements from the Lowery Eye Clinic with a December 2004 
notation of a diagnosis of pingueculum and an April 2005 
statement that the veteran had cataracts and vitreous 
floaters in both eyes and that while the veteran felt the 
floaters were more numerous, his examination showed him to be 
healthy.  There was no reference to service or any eye 
problems as the result of a head injury.  No chronic eye 
disorder was shown present.  

A VA neurological examination was conducted in September 
2005.  It was noted that the veteran had headaches as a 
residual of his head injury.  In evaluating his complaints it 
was noted that he had photophobia with the headaches, but no 
chronic eye disorder was noted. His visual fields were full 
and ocular motility was within normal limits.  No chronic 
bilateral eye disorder has been identified in any of the 
evidence of record. 

Congenital or developmental defects and refractive error of 
the eye are, however, not considered diseases or injuries for 
VA purposes. See 38 C.F.R. §§ 3.303(c), 4.9.

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The veteran is service-connected for residuals of head injury 
with headaches.  In conjunction with his service-connected 
head trauma, the RO in the January 2006 rating included the 
symptoms of photophobia with his headaches.  It appears that 
the veteran asserts his head trauma resulted in a separate 
eye disability.  To the extent that he asserts that the eye 
disability includes photophobia, this abnormality is already 
compensated as part and parcel of his headaches from his 
service-connected head injury.  Thus, there is no basis for 
separate service connection for photophobia as it has been 
deemed by VA to be a manifestation of the already service-
connected head injury, and not a separate identifiable eye 
disability.

As discussed above, the veteran, as a lay person, has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding causation are not competent.  As a 
lay person he is competent to report information of which 
he/she has personal knowledge, i.e., information that he can 
gather through his senses.  The Board notes that while the 
veteran is competent to report what came to him through his 
senses, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

The competent medical evidence shows that the veteran does 
not have a current eye disability, apart from eye 
symptomatology associated with and compensated in conjunction 
with his service-connected head injury.  Although the records 
discussed above noted that he has floaters in his eyes, there 
is no underlying pathology indicated and his eyes were 
described as normal on examination.  The veteran does not 
have an identifiable eye disability.

In the absence of proof of a present disability, there can be 
no valid claim or the grant of the benefit.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992). The veteran is 
competent to report on his symptoms, but he is not competent 
to provide an underlying pathology or diagnosis for his 
complaints.  Absent a current diagnosis, service connection 
is not warranted.  Without a current diagnosis, the claim of 
secondary service connection must fail.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a skin disorder or rash 
claimed as due to exposure to Agent Orange is denied.

Entitlement to service connection for a bilateral eye 
disorder to include as secondary to service-connected head 
injury and headaches is denied.



____________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


